OPINION — AG — ** STATE PROPERTY — MUNICIPAL REGULATIONS ** IN THE ABSENCE OF A SPECIFIC GRANT AUTHORITY BY THE LEGISLATURE TO THE MUNICIPALITIES TO REGULATE THE STATE'S PROPERTY, THE STATE RETAINS THE RIGHT TO HAVE ITS PROPERTY FREE FROM MUNICIPAL REGULATIONS. THIS PRINCIPLE APPLIES TO THE CAPITOL IMPROVEMENT AUTHORITY TO REGULATE THE STATE'S PROPERTY. THEREFORE, THE CAPITOL IMPROVEMENT AUTHORITY MAY CONSTRUCT THE STATE BUILDING IN THE CITY OF TULSA WITHOUT OBTAINING A BUILDING PERMIT OR OTHERWISE COMPLYING WITH THAT CITY'S BUILDING CODES AND REGULATIONS. (ORDINANCES, JURISDICTION OF STATE OVER MUNICIPALITY ORDINANCES, STATUTES, SOVEREIGN INTEREST) CITE: 11 O.S. 401 [11-401], 11 O.S. 558 [11-558], 73 O.S. 152 [73-152], ARTICLE XVIII, SECTION 3(A), ARTICLE XVIII, SECTION 3, 74 O.S. 324.11 [74-324.11] (JAMES H. GRAY)